IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,180-01


                           EX PARTE DAVON COLLINS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1451213-A IN THE 184TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of 28

to 199 grams of codeine and was sentenced to three years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary and his due process rights were violated

because subsequent forensic testing found no codeine.            The trial court and the State both

recommended that we set aside Applicant’s conviction. We agree. See Ex parte Mable, 443 S.W.3d
2

129 (Tex. Crim. App. 2014). We decline, however, to adopt conclusion of law number six. The

judgment in cause number 1451213 in the 184th District Court of Harris County is set aside, and

Applicant is remanded to the custody of the Sheriff of Harris County to answer the charges as set out

in the information. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 10, 2015
Do not publish